Judgment unanimously affirmed. Memorandum: Defendant was convicted of second degree murder for the shooting death of her husband. On *1193appeal she argues that errors in the court’s charge require reversal. We disagree. The court’s charges on justification and extreme emotional disturbance, when read in their entirety, adequately and properly conveyed to the jury the elements of each claim (see, People v Crosby, 115 AD2d 988, lv denied 67 NY2d 941). Defendant’s challenge to the court’s charge on circumstantial evidence was not preserved for review and we decline to reach it in the interest of justice. We have considered defendant’s remaining claims that were preserved for review and find them lacking in merit. (Appeal from judgment of Supreme Court, Monroe County, Bergin, J.—murder, second degree.) Present—Denman, J. P., Green, Pine, Balio and Law-ton, JJ.